Case 1:18-cv-O4167-|LG-.]O Document 46 Filed 10/05/18 Page 1 of 2 Page|D #: 1030

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

YOUNG ADVOCATES FOR FAIR
EDUCATION,

Plaintiff, Case No. 18 CV 4167

vs. Judge I. Leo Glasser

ANDREW CUOMO, in his official capacity
as Govemor of the State of New York,
BETTY ROSA, in her official capacity as
Chancellor of the Board of Regents of the
State of New York,

MARYELLEN ELIA, in her official capacity
as Commissioner of the New York State
Education Department,

Defendants.

 

DECLARATION OF RABBI YAACOV SEBBAG

 

l. My name is Yaacov Sebbag and I am the Principal of United Lubavitcher
Yeshivoth, located at 841 Ocean Parkway, in Brooklyn, New York

2. Our school Was listed in the complaint letter regarding substantial equivalence of
instruction that Was received by the New York City Department of Education.

3. ln following up on that complaint, a team of professionals from the Department of
Education visited our school on November 28, 2017.

4. Dun`ng that visit, the Department Education professional met With administrators,
teachers and students at our school, and sat in on numerous classes. Among the classes that they
visited Were several Jewish studies classes. The Department of Education Was quite interested in
the learning that occurs in our Jewish studies classes, and Was impressed by the academic rigor

that is required of our students.

Case 1:18-cv-04167-|LG-.]O Document 46 Filed 10/05/18 Page 2 of 2 Page|D #: 1031

5. Since the Department of Education visit occurred on November 28, 2017, it was
well before the Felder Amendment was proposed or considered. Nevertheless, it was evident to
me that the Department was interested in the entirety of our curriculum, including Jewish studies.

I declare under penalty of perjury under the laws of the State of New York that the
foregoing is true and correct to the best of my knowledge

Executed this 4th day of October 2018, at BFOOK|YF\ , New York.

 

